DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s argument, see pages 8-15, filed 29 November 2021, with respect to Claims 1, 14, and 18 has been fully considered, and is persuasive.  The rejection under 35 USC 103 of Claims 1, 3-6, 8-9, 11, and 13-25 has been withdrawn.
The prior art of record, Collins et al. US 2019/0267833, Baldassarre et al. US 2010/0019574, and Aoki US 2018/0222411, teaches a power distribution node for a power architecture, comprising: a microgenerator comprising at least one of a photovoltaic panel, a turbine, a thermal energy harvester, a fuel cell, or a supplemental generator, the microgenerator configured to generate a supply of electrical power; a distribution unit associated with the microgenerator connected with a power supply bus to receive power therefrom and further connected with the microgenerator to receive power therefrom, the distribution unit configured to selectively provide power to at least a subset of electrical loads disposed proximately to the power distribution node, from a selected one of the power supply bus and the microgenerator; and a controller module configured to control the selective providing power to the subset of electrical loads by way of the distribution unit, based on available supplies of electrical power and a criticality of the at least the subset of the electrical loads.
The prior art of record however is silent wherein the distribution unit is further 

Allowable Subject Matter
Claims 1, 4-6, 9, 11-21, and 24-25 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claims 1, 14, and 18, the prior arts of record, taken alone or in combination, do not teach or fairly suggest a power distribution node for a power architecture, comprising: a microgenerator comprising at least one of a photovoltaic panel, a turbine, a thermal energy harvester, a fuel cell, or a supplemental generator, the microgenerator configured to generate a supply of electrical power; a distribution unit associated with the microgenerator connected with a power supply bus to receive power therefrom and further connected with the microgenerator to receive power therefrom, the distribution unit configured to selectively provide power to at least a subset of electrical loads disposed proximately to the power distribution node, from a selected one of the power supply bus and the microgenerator, the distribution unit further configured to selectively provide power from the microgenerator to the power supply bus; and a controller module configured to control the selective providing power to the subset of electrical loads by way of the distribution unit, based on available supplies of electrical power and a criticality of the at least the subset of the electrical loads.
Regarding Claims 4-6, 9, 11-13, 21, and 24, they depend from Claim 1.
Regarding Claims 15-17 and 25, they depend from Claim 14. 
Regarding Claims 19 and 20, they depend from Claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K BAXTER whose telephone number is (571)270-0258.  The examiner can normally be reached on 8:30-7:00 PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford N Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/BRIAN K BAXTER/Examiner, Art Unit 2836
28 December 2021


/DANIEL CAVALLARI/Primary Examiner, Art Unit 2836